In an action to recover damages for dental malpractice, etc., the defendant appeals from an order of the Supreme Court, Westchester County (Nicolai, J.), dated July 22, 2003, which, in effect, denied his oral application to dismiss the complaint for the plaintiffs’ failure to produce a dental expert for trial.
*675Ordered that the appeal is dismissed, without costs or disbursements, as the order is not appealable as of right and we decline to grant leave to appeal (see CPLR 5701). Ritter, J.P., S. Miller, Townes, Crane and Rivera, JJ., concur.